Action to recover damages for personal injuries. Defendant appeals from an order amending the plaintiff’s complaint so as to increase the amount of damages demanded, and transferring the cause from the City Court of the City of New York, County of Richmond, to the Supreme Court, Richmond county. Order affirmed, with ten dollars costs and disbursements, on condition that within ten days from the entry of the order hereon plaintiff consent to submit to a further physical examination by defendant’s physicians, the time and place of such examination to be agreed upon by the parties; otherwise order reversed on the law and the facts, without costs, and motion denied, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.